Judgment, Supreme Court, Bronx County, rendered April 26, 1973, convicting defendant-appellant after jury trial of attempted robbery, first and second degrees, and attempted grand larceny, third degree, and possessing a weapon as a misdemeanor, unanimously modified, on the law, to dismiss those counts other than attempted robbery, first degree, and otherwise affirmed. "Defendant, on the facts of this case, could not have committed the robbery without also committing the grand larceny, the counts being inclusory and concurrent (CPL 300.30, subd 4; People v Hayes, 43 AD2d 99, affd 35 NY2d 907). Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848.) Concur—Markewich, J. P., Lupiano, Silverman, Nunez and Yesawich, JJ.